                                             Case 2:18-cv-01753-JAD-PAL Document 48 Filed 03/18/19 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff James W. Eiler
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16                               DISTRICT OF NEVADA
                                    17
                                    18      James W. Eiler,                                      Case No. 2:18-cv-01753-JAD-PAL

                                    19                      Plaintiff,                            Stipulation
                                                                                                   Stipulation   of Dismissal
                                                                                                               and  Order
                                                                                                             Stipulation       of Experian
                                                                                                                           Dismissing
                                                                                                                         and Order    Claims
                                            v.                                                   against
                                                                                                 against Experian
                                                                                                          Equifax
                                                                                                          Dismissing
                                                                                                  Information       Information
                                                                                                                   Information
                                                                                                                       Claims
                                                                                                                  Solutions,
                                                                                                              Stipulation        Solutions,
                                                                                                                                Services,
                                                                                                                              against
                                                                                                                              Inc.
                                                                                                                          and Order         Inc.
                                                                                                                                          LLC
                                    20
                                                                                                         and
                                                                                                      Equifax Directing Further
                                                                                                               Information
                                                                                                            Dismissing          Action
                                                                                                                            Services,
                                                                                                                        Claims againstLLC
                                    21      Novation Credit Union, LexisNexis                                   Trans Union, LLC
                                    22      Risk Solutions, Inc., Equifax
                                            Information Services LLC,
                                    23      Experian Information Solutions,                                     ECF No. 48

                                    24      Inc. and Trans Union LLC,

                                    25                      Defendants.
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                   CASE NO. 2:18-cv-01753-JAD-PAL
                                               Case 2:18-cv-01753-JAD-PAL Document 48 Filed 03/18/19 Page 2 of 3



                                     1          Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, James W.
                                     2    Eiler (“Plaintiff”) and Experian Information Solutions, Inc. (“Defendant”) stipulate
                                     3    to dismiss with prejudice Plaintiff’s claims against Defendant only in this matter.
                                     4    Each party will bear its own costs, disbursements, and attorney fees.
                                     5
                                     6            DATED this 18th day of March 2019.
                                     7
                                                   Respectfully Submitted,
                                     8
                                     9             KAZEROUNI LAW GROUP, APC
                                    10
                                                   By: /s/ Michael Kind
                                    11             Michael Kind, Esq.
                                                   6069 South Fort Apache Road, Suite 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                                   Las Vegas, Nevada 89148
      Las Vegas, NV 89148




                                    13             Attorneys for Plaintiff
                                    14
                                                   NAYLOR & BRASTER
                                    15
                                                   By: /s/ Andrew J. Sharples
                                    16
                                                   Andrew J. Sharples, Esq.
                                    17             Jennifer L. Braster, Esq.
                                                   1050 Indigo Drive, Suite 200
                                    18
                                                   Las Vegas, NV 89145
                                    19             Attorneys for Experian Information Solutions, Inc.
                                    20                                                   ORDER
                                    21       Based on the parties' stipulation [ECF IT No.    48],ORDERED.
                                                                                                  which I construe as a joint motion under Local Rule
                                                                                      ORDER
                                                                                        IS SO
                                    22   7-1(c) because it was signed by fewer than all the parties or their attorneys, and with good cause appearing,
                                         IT ISBased  on theORDERED
                                                HEREBY       parties' stipulation
                                                                          that ALL[ECF   No. 48],
                                                                                    CLAIMS         which I construe
                                                                                                 AGAINST     DEFENDANT  as a joint  motion under
                                                                                                                                 EXPERIAN
                                                                                                                                 EQUIFAX            Local Rule
                                                                                                                                                INFORMATION
                                                                                                                                              INFORMATION
                                    23    7-1(c) because
                                         SERVICES,
                                         SOLUTIONS,    LLC it was
                                                          INC.     signed
                                                              areare
                                                                  DISMISSEDby fewer
                                                                     DISMISSED       than
                                                                                  with
                                                                                    with
                                                                                    UNITED all theSTATES
                                                                                       prejudice, parties
                                                                                                   each
                                                                                          prejudice,      orside
                                                                                                        side
                                                                                                     each     their
                                                                                                               to to attorneys,
                                                                                                                  bear  its its
                                                                                                                     bear
                                                                                                              DISTRICT       own  and
                                                                                                                                  fees
                                                                                                                                own
                                                                                                                                JUDGE  with good
                                                                                                                                       andand
                                                                                                                                     fees   costs. cause
                                                                                                                                               costs.
                                          appearing, IT IS HEREBY ORDERED that ALL CLAIMS AGAINST DEFENDANT EQUIFAX
                                    24       This dismissal SERVICES,
                                          INFORMATION          leaves claimsLLCpending   against LexisNexis
                                                                                   are DISMISSED                 Risk Solutions,
                                                                                                      with prejudice,     each sideInc.   only.
                                                                                                                                      to bear     On November
                                                                                                                                              its own  fees and 20,
                                          2018,                                     Dated:     ______________________________
                                          costs. plaintiff advised the court that it had settled with LexisNexis and would file dismissal documents by
                                    25    January 18, 2019, and the court gave plaintiff until that date to either file a notice of voluntary dismissal or
                                    26    a status report advising when the notice would be filed. See ECF No. 26. Neither happened. Plaintiff has
                                          until April 5, 2019, to submit a stipulation to dismiss these remaining claims or the court will dismiss
                                    27    them without prejudice for want of prosecution and close this case.

                                    28                                                           _________________________________
                                                                                                 U.S. District Judge Jennifer A. Dorsey
                                                                                                 Dated: March 23, 2019
                                          ________________________________________________________________________________________________________
                                          STIPULATION OF DISMISSAL                               !2                   CASE NO. 2:18-cv-01753-JAD-PAL
